 



Exhibit 10.1
AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT
                                                                         
                                        Dated as of May 24, 2007
          AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among Goodrich Corporation, a
New York corporation (the “Company”), Goodrich FSC, Inc., a Barbados corporation
(the “Designated Subsidiary” and together with the Company, the “Borrowers”),
the banks, financial institutions and other institutional lenders parties to the
Credit Agreement referred to below (collectively, the “Lenders”) and Citibank,
N.A., as agent (the “Agent”) for the Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Company, the Designated Subsidiary, the Lenders and the Agent
have entered into a Five Year Credit Agreement dated as of May 25, 2005, a
letter amendment thereto dated as of December 1, 2006 and a letter waiver
thereto dated as of December 15, 2005 (such Credit Agreement, as so amended or
otherwise modified through the date hereof, the “Credit Agreement”). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.
          (2) The Borrowers and the Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.
          SECTION 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
     (a) The definition of “Applicable Margin” in Section 1.01 is amended by
replacing the grid contained therein with the following:

          Public Debt Rating   Applicable Margin for S&P/Moody’s/ Fitch  
Eurocurrency Rate Advances
Level 1 A / A2 / A
    0.190 %
Level 2 A- / A3 / A-
    0.230 %
Level 3 BBB+ / Baa1 / BBB+
    0.270 %
Level 4 BBB / Baa2 / BBB
    0.350 %
Level 5 BBB- / Baa3 / BBB-
    0.425 %
Level 6 Lower than Level 5
    0.600 %

     (b) The definition of “Applicable Percentage” in Section 1.01 is amended by
replacing the grid contained therein with the following:

 



--------------------------------------------------------------------------------



 



          Public Debt Rating     S&P/Moody’s/ Fitch   Applicable Percentage
Level 1 A / A2 / A
    0.060 %
Level 2 A- / A3 / A-
    0.070 %
Level 3 BBB+ / Baa1 / BBB+
    0.080 %
Level 4 BBB / Baa2 / BBB
    0.100 %
Level 5 BBB- / Baa3 / BBB-
    0.125 %
Level 6 Lower than Level 5
    0.175 %

     (c) The definition of “Applicable Utilization Fee” in Section 1.01 is
amended by replacing the grid contained therein with the following:

          Public Debt Rating   Applicable Utilization S&P/Moody’s/ Fitch   Fee
Level 1 A / A2 / A
    0.050 %
Level 2 A- / A3 / A-
    0.050 %
Level 3 BBB+ / Baa1 / BBB+
    0.050 %
Level 4 BBB / Baa2 / BBB
    0.050 %
Level 5 BBB- / Baa3 / BBB-
    0.125 %
Level 6 Lower than Level 5
    0.125 %

     (d) The definition of “Letter of Credit Commitment” in Section 1.01 is
amended by replacing the phrase “on the signature pages hereto” with the phrase
“on Schedule I hereto”:
     (e) The definition of “Public Debt Rating” in Section 1.01 is amended in
full to read as follows:
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced (or, as provided in clause (b) below, an implied rating) by
any of S&P, Moody’s or Fitch, as the case may be, for any class of non-credit
enhanced long-term senior unsecured debt issued by the Company or, if any such
rating agency has issued more than one such rating, the lowest of such ratings
issued by such rating agency. For purposes of the foregoing, (a) if only one of
S&P, Moody’s and Fitch shall have in effect a Public Debt Rating, the Applicable
Margin, the Applicable Percentage and the Applicable Utilization Fee shall be
determined by reference to the available rating; (b) if none of S&P, Moody’s or
Fitch shall have in effect a Public Debt Rating, the Company shall within
45 days obtain an implied rating from S&P, Moody’s or Fitch of the Company’s
obligations under this Agreement and, if such implied rating is not obtained

2



--------------------------------------------------------------------------------



 



within such period, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee will be set in accordance with Level 6 under the
definition of “Applicable Margin”, “Applicable Percentage” or “Applicable
Utilization Fee”, as the case may be; (c) if the ratings established by S&P,
Moody’s and Fitch shall fall within two different levels, the Applicable Margin,
the Applicable Percentage and the Applicable Utilization Fee shall be based upon
the rating established by two of the three rating agencies, (d) if the ratings
established by S&P, Moody’s and Fitch shall fall within three different levels,
the Applicable Margin, the Applicable Percentage and the Applicable Utilization
Fee shall be based upon the middle rating; (e) if any rating established by S&P,
Moody’s or Fitch shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change; and (f) if S&P, Moody’s or Fitch shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P, Moody’s or Fitch, as the case may be, shall refer to the then equivalent
rating by S&P, Moody’s or Fitch, as the case may be.
     (f) The definition of “Revolving Credit Commitment” in Section 1.01 is
amended by replacing the phrase “on the signature pages hereto” with the phrase
“on Schedule I hereto”:
     (g) The definition of “Termination Date” in Section 1.01 is amended by
replacing the date “May 25, 2010” with the date “May 25, 2012”:
     (h) Section 2.20(a) is amended by replacing the phrase “first and/or second
anniversary” with the phrase “any anniversary”.
     (i) Section 4.01(c) is amended (i) by replacing the date “December 31,
2004” with the date “December 31, 2006” in each place such date appears and
(ii) by replacing the date “March 31, 2005” with the date “March 31, 2007” in
each place such date appears.
     (j) Section 4.01(c)(ii) is further amended by replacing the phrase “the
Effective Date” with the phrase “May 24, 2007”.
     (k) Section 4.01(d) is amended by replacing the phrase “the Effective Date”
with the phrase “May 24, 2007”.
     (l) Section 4.01(m) is deleted in full.
     (m) Section 9.12(a) is amended in full to read as follows:
     SECTION 9.12. Designated Subsidiaries. (a) Designation. The Company may at
any time, and from time to time, upon not less than five Business Days’ notice
in the case of any Subsidiary so designated after the Effective Date, notify the
Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is five
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for all purposes of this Agreement,
and, upon fulfillment of the applicable conditions set forth in Section 3.02 and
after such Designation Letter is accepted by the Agent, such Subsidiary shall
thereupon become a Designated Subsidiary for all purposes of this Agreement and,
as such, shall have all of the right s and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving

3



--------------------------------------------------------------------------------



 



of any notice pursuant to this Section 9.07(a), if the designation of such
Designated Subsidiary obligates the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Agent or any Lender in
order for the Agent or such Lender to carry out and be satisfied it has complied
with the results of all necessary “know your customer” or other similar checks
under all applicable laws and regulations.
     If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary (and such Lender shall, to the extent of
Advances made to and participations in Letters of Credit issued for the account
of such Designated Subsidiary, be deemed for all purposes hereof to have pro
tanto assigned such Advances and participations to such Affiliate in compliance
with the provisions of Section 9.06).
     As soon as practicable after receiving notice from the Company or the Agent
of the Company’s intent to designate a Subsidiary as a Designated Borrower, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances and/or Letter of Credit reimbursement obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Designated Subsidiary (in the case of all
other amounts), or (B) cancel its request to designate such Subsidiary as a
“Designated Subsidiary” hereunder.
     (n) Schedule I is amended in full to read as Schedule I attached hereto.
          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when (a) the Agent
shall have received counterparts of this Amendment executed by each Borrower and
all of the Lenders or, as to any of the Lenders, advice satisfactory to the
Agent that such Lender has executed this Amendment and (b) the Agent shall have
additionally received all of the following documents, each such document (unless
otherwise specified) dated the date of receipt thereof by the Agent (unless
otherwise specified) and in sufficient copies for each Lender, in form and
substance satisfactory to the Agent and in sufficient copies for each Lender:
     (i) Certified copies of the resolutions of the Board of Directors of the
Company approving this Amendment, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Amendment.

4



--------------------------------------------------------------------------------



 



     (ii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Amendment and the other documents to be delivered
hereunder.
     (iii) A favorable opinion of the General Counsel for the Company and of
Jones Day, special counsel for the Company, substantially in the form of
Exhibits F-1 and F-2 to the Credit Agreement, respectively, and as to such other
matters as any Lender through the Agent may reasonably request.
     (iv) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
     This Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement.
          SECTION 3. Representations and Warranties of the Company The Company
represents and warrants as follows:
     (a) the representations and warranties contained in Section 4.01 of the
Credit Agreement, as amended hereby are correct on and as of the date hereof
(except to the extent that any expressly relate to any earlier date), as though
made on and as of the date hereof, and
     (b) no event has occurred and is continuing that constitutes a Default.
          SECTION 4. Reference to and Effect on the Credit Agreement and the
Notes. (a) On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
          (b) The Credit Agreement and the Notes, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
          SECTION 5. Costs and Expenses The Company agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

5



--------------------------------------------------------------------------------



 



          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  GOODRICH CORPORATION    
 
           
 
  By    
 
   
 
  Title:        
 
                GOODRICH FSC, INC.    
 
           
 
  By    
 
   
 
  Title:        
 
                CITIBANK, N.A.,         as Agent and as Lender    
 
           
 
  By    
 
   
 
  Title:        
 
                BANK OF AMERICA, N.A.    
 
           
 
  By    
 
   
 
  Title:        
 
                MERRILL LYNCH BANK USA    
 
           
 
  By    
 
   
 
  Title:        
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By    
 
   
 
  Title:        
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By    
 
   
 
  Title:        

6



--------------------------------------------------------------------------------



 



                  BANK OF MONTREAL    
 
           
 
  By    
 
   
 
  Title:        
 
                THE BANK OF NEW YORK    
 
           
 
  By    
 
   
 
  Title:        
 
                CALYON NEW YORK BRANCH    
 
           
 
  By    
 
   
 
  Title:        
 
                CREDIT SUISSE, CAYMAN ISLANDS BRANCH    
 
           
 
  By    
 
   
 
  Title:        
 
           
 
  By    
 
   
 
  Title:        
 
                DEUTSCHE BANK AG NEW YORK BRANCH    
 
           
 
  By    
 
   
 
  Title:        
 
           
 
  By    
 
   
 
  Title:        
 
                MELLON BANK, N.A.    
 
           
 
  By    
 
   
 
  Title:        
 
                ROYAL BANK OF SCOTLAND PLC    
 
           
 
  By    
 
   
 
  Title:        

7



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC    
 
           
 
  By    
 
   
 
  Title:        

          The undersigned acknowledges and agrees to the restatement of
Schedule I to the Credit Agreement in the form attached hereto as Schedule I    
 
        NATIONAL CITY BANK    
 
       
By
   
 
   
Title:
       

8



--------------------------------------------------------------------------------



 



SCHEDULE I
GOODRICH CORPORATION
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                                            Name of Initial Lender   Revolving
Credit
Commitment   Letter of Credit
Commitment   Domestic Lending Office   Eurodollar Lending Office
Bank of America, N.A.
  $ 46,000,000     $ 100,000,000     One Independence Center   One Independence
Center
 
                  NC1-001-1503   NC1-001-1503
 
                  Charlotte, NC 28255   Charlotte, NC 28255
 
                  Attn: Credit Services   Attn: Credit Services
 
                  T: 704 386-9875   T: 704 386-9875
 
                  F: 704 404-0069   F: 704 404-0069
 
                       
BMO Capital Markets
  $ 38,000,000             115 South LaSalle Street   115 South LaSalle Street
Financing, Inc.
                  Chicago, IL 60603   Chicago, IL 60603
 
                  Attn: Betty Rutherford   Attn: Betty Rutherford
 
                  T: 312 750-3885   T: 312 750-3885
 
                  F: 312 750-4345   F: 312 750-4345
 
                       
The Bank of New York
  $ 19,000,000             One Wall Street   One Wall Street
 
                  New York, NY 10286   New York, NY 10286
 
                  Attn: Larry Geter   Attn: Larry Geter
 
                  T: 212 635-6734   T: 212 635-6734
 
                  F: 212 635-6399   F: 212 635-6399
 
                       
Calyon New York Branch
  $ 38,000,000             1301 Avenue of the Americas   1301 Avenue of the
Americas
 
                  New York, NY 10019   New York, NY 10019
 
                  Attn: Yuri Muzichenko   Attn: Yuri Muzichenko
 
                  T: 212 261-7311   T: 212 261-7311
 
                  F: 212 459-3179   F: 212 459-3179
 
                       
Citibank, N.A.
  $ 50,000,000     $ 100,000,000     Two Penns Way   Two Penns Way
 
                  New Castle, DE 19720   New Castle, DE 19720
 
                       
Credit Suisse
  $ 38,000,000             11 Madison Avenue   11 Madison Avenue
 
                  New York, NY 10010   New York, NY 10010
 
                  Attn: Ed Markowski   Attn: Ed Markowski
 
                  T: 212 538-3380   T: 212 538-3380
 
                  F: 212 538-3477   F: 212 538-3477
 
                       

 



--------------------------------------------------------------------------------



 



                              Revolving Credit   Letter of Credit         Name
of Initial Lender   Commitment   Commitment   Domestic Lending Office  
Eurodollar Lending Office
Deutsche Bank AG
  $ 38,000,000             60 Wall Street   60 Wall Street
New York Branch
                  New York, NY 10005   New York, NY 10005
 
                  Attn: Chun Cheng   Attn: Chun Cheng                     T: 201
593-2162   T: 201 593-2162                     F: 201 593-2313   F: 201 593-2313
 
                       
JPMorgan Chase Bank, N.A.
  $ 46,000,000             1111 Fannin St., Floor 10   1111 Fannin St., Floor 10
 
                  Houston, TX 77002   Houston, TX 77002
 
                  Attn: Glenn F. Hector   Attn: Glenn F. Hector
 
                  T: 713 750-7910   T: 713 750-7910                     F: 713
750-2938   F: 713 750-2938
 
                       
Mellon Bank, N.A.
  $ 19,000,000             Three Mellon Center, Room 1203   Three Mellon Center,
Room 1203
 
                  Pittsburgh, PA 15259   Pittsburgh, PA 15259
 
                  Attn: Roxanne Gray   Attn: Roxanne Gray
 
                  T: 412 234-4769   T: 412 234-4769                     F: 412
209-6125   F: 412 209-6125
 
                       
Merrill Lynch Bank USA
  $ 46,000,000             15 W. South Temple, Ste. 300   15 W. South Temple,
Ste. 300
 
                  Salt Lake City, UT 84101   Salt Lake City, UT 84101
 
                  Attn: Julie Young   Attn: Julie Young
 
                  T: 801 526-8331   T: 801 526-8331                     F: 801
359-4667   F: 801 359-4667
 
                       
The Royal Bank of
  $ 38,000,000             101 Park Avenue, 12th Floor   101 Park Avenue, 12th
Floor
Scotland Plc
                  New York, NY 10178   New York, NY 10178
 
                  Attn: Julie Strelchenko   Attn: Julie Strelchenko            
        T: 212 401-1404   T: 212 401-1404                     F: 212 401-1336  
F: 212 401-1336
 
                       
UBS Loan Finance LLC
  $ 38,000,000             677 Washington Boulevard   677 Washington Boulevard
 
                  Stamford, CT 06901   Stamford, CT 06901
 
                  Attn: Shaneequa Thomas   Attn: Shaneequa Thomas
 
                  T: 203 719-3385   T: 203 719-3385                     F: 203
719-3888   F: 203 719-3888
 
                       
Wachovia Bank, National
  $ 46,000,000             301 South College Street   301 South College Street
Association
                  NC5562   NC5562
 
                  Charlotte, NC 28288   Charlotte, NC 28288
 
                  Attn: Patrick Phelan   Attn: Patrick Phelan                  
  T: 704 374-7115   T: 704 374-7115                     F: 704 374-4793   F: 704
374-4793
 
                       
Total:
  $ 500,000,000     $ 200,000,000          

 